Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 3 (fig. 2C, claims 1, 2, 4-6, 8-12, 14-16 and 18-20) in the reply filed on 03/10/2022 is acknowledged.
Claims 3, 7 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang  et al. (US 2015/0061120).
As for claim 1, Yang et al. disclose in Figs. 1 and the related text a semiconductor package comprising: 
at least one second semiconductor chip 100 stacked on a first semiconductor chip 200; and 
an underfill laver 520 interposed between the first semiconductor chip 200 and the at least one second semiconductor chip 100, 
wherein the first semiconductor chip 200 comprises: a first substrate 210/230; a first passivation layer 240 disposed on the first substrate 210/230, the first passivation layer 240 including a first recess region (where layer 290 is formed in); and a first pad 290 covering a bottom surface and sidewalls of the first recess region (fig. 1), 
wherein the at least one second semiconductor chip 100 comprises: a second substrate 110; a second passivation layer 150 disposed adjacent to the first substrate 110; a conductive bump 180 protruding outside the second passivation layer 150 towards the first semiconductor chip 200; and an inter-metal compound pattern 295 disposed in direct contact with both the conductive bump 180 and the first pad 290 (fig. 1),
wherein the underfill layer 520 is in direct contact with both the conductive bump 180 and the inter-metal compound pattern 295 (fig. 1).

As for claim 2, Yang et al. disclose the semiconductor package of claim 1, wherein the inter-metal compound pattern 295 protrudes from a top (lower) surface of the first pad 290 (fig. 5A).  

As for claim 4, Yang et al. disclose the semiconductor package of claim 1, wherein a portion of the underfill layer 520 is interposed between at least one inner sidewall (right sidewall of left 290) of the first pad and at least one sidewall (left sidewall of left 295) of the inter-metal compound pattern 295 (fig. 1).  

As for claim 5, Yang et al. disclose the semiconductor package of claim 1, wherein a lower portion (middle region) of the inter-metal compound pattern 295 has a width that is greater than a width of an upper portion (lower/upper region) of the inter-metal compound pattern 295 (fig. 1).  

As for claim 6, Yang et al. disclose the semiconductor package of claim I, wherein the first semiconductor chip 200 further comprises: a first through-electrode 231/233/235/270 penetrating the first substrate 512 and directly contacting the first pad 290 (fig. 1).  

As for claim 8, Yang et al. disclose the semiconductor package of claim I, wherein: the first pad 290 and the conductive bump 180 include a first metal (copper/nickel [0039]); and the inter-metal compound pattern includes an alloy of the 

As for claim 15, Yang et al. disclose in Fig. 1 and the related text a semiconductor package comprising: 
at least one second semiconductor chip stacked on a first semiconductor chip; and 
an underfilI layer 520 interposed between the first semiconductor chip 200 and the at least one second semiconductor chip 100, 
wherein the first semiconductor chip 200 comprises: a first substrate 210/230: a first through-electrode 231/233/235/270 penetrating the first substrate 210; a first passivation layer 240 disposed on the first substrate 210 and including a first recess region (where 290 formed in) exposing the first through-electrode 231/233/235/270; and a first pad 290 covering a bottom surface and sidewalls of the first recess region (fig. 1), the first pad 290 is in direct contact with the first through-electrode 231/233/235/270, 
wherein the at least one second semiconductor chip 100 comprises: a second substrate 110; a second passivation layer 150 adjacent to the first substrate 110; a conductive bump 180 protruding outside the second passivation layer 150 toward the first semiconductor chip 200; and an inter-metal compound pattern 295 disposed in direct contact with both the conductive bump 180 and the first pad 290, 

wherein a width of the conductive bump 180 is less than a maximum width of the inter-metal compound pattern 295 (fig. 1).  

As for claim 16, Yang et al. disclose the semiconductor package of claim 15, wherein the inter-metal compound pattern 295 protrudes from a top surface of the first pad 290 (fig. 1).  

As for claim 18, Yang et al. disclose the semiconductor package of claim 15., wherein a portion of the underfilI layer 520 is interposed between at least one inner sidewall (right sidewall of left 290) of the first pad 290 and at least one sidewall (right sidewall of left 295) of the inter-metal compound pattern (fig. 1).  

As for claim 19, Yang et al. disclose the semiconductor package of claim 15, wherein a lower portion (middle region of 295) of the inter-metal compound pattern has a width that is greater than a width of an upper portion (upper/lower region of 295) of the inter-metal compound pattern 295.  

As for claim 20, Yang et al. disclose the semiconductor package of claim I, wherein: the first pad 290 and the conductive bump 180 include a first metal (copper/nickel [0039]); and the inter-metal compound pattern includes an alloy of the first metal and a second metal (copper, nickel and gold [0039], [0045]); and a melting .  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view Tsai et al. (US 2015/0076713).
As for claim 9, Yang et al. disclose the semiconductor package of claim 1, further comprising: 
a mold layer 510 covering the first semiconductor chip 200 and the at least one second semiconductor chip 100, wherein the at least one second semiconductor chip 100 further comprises: a third passivation layer 140 disposed on a top (lower) surface of the second substrate 110, the third passivation layer including a second recess region (where layer 135 formed in); and 

Yang et al. did not disclose the second pad having a concave upper region, wherein a mold layer fills the concave upper region. 
  Tsai et al. teach in Fig. 12A and the related text a (second) pad 44 having a concave upper region, wherein the mold layer 54 fills the concave upper region (Fig. 12).
Yang et al. and Tsai et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yang et al. to include the second pad having a concave upper region, wherein a mold layer fills the concave upper region as taught by Tsai et al. in order to protect the conductive pad and the packaging structure.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view Tsai et al. and further in view of Seo et al. (US 2017/00338206).
As for claim 10, Yang et al. in view of Tsai et al. disclosed the semiconductor package of claim 9, wherein the at least one second semiconductor chip further comprises: a conductive bonding layer 550 disposed on the second pad 135/530, 

Seo et al. teach in Fig. 1B and the related text a pad 142 includes a first metal (Cu, Ni [0048]), and the conductive bonding layer 148 includes a second metal (Sn [0048]), wherein a melting point of the second metal (Sn) is lower than a melting point of the first metal (Cu/Ni).  
Yang et al., Tsai et al. and Seo et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the second pad includes a first metal, and the conductive bonding layer includes a second metal, wherein a melting point of the second metal is lower than a melting point of the first metal as taught by Seo et al., in order to suitable materials. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Lin et al. (US 2005/0194695).
As for claims 11 and 13, Yang et al. disclose in Fig. 1 and the related text a  semiconductor package comprising: 
at least one semiconductor chip 200 stacked on a package substrate 300: and 

wherein the package substrate 300 comprises: a first passivation laver 340 including a first recess region (where layer 390 is formed in); and a first pad covering 390, a bottom surface and sidewalls of the first recess region, 
wherein the at least one semiconductor chip 200 comprises: a conductive bump 280 protruding toward the package substrate 300; and an inter-metal compound pattern 395 disposed in direct contact with both the conductive bump 280 and the first pad 390, 
wherein the underfill layer 520 is in direct contact, with both the conductive bump 280 and the inter-metal compound pattern 395.
Yang et al. do not disclose the first pad having a concave top surface and a top surface of the inter-metal compound pattern includes a concave region disposed adjacent to the conductive bump.   
 Lin et al. teach in Fig. 46 (view upside down) and the related text a first pad 640 having a concave top surface and a top surface of the inter-metal compound pattern 620 includes a concave region disposed adjacent to the conductive bump 760/770.    
Yang et al. and Lin et al. are analogous art because they both are directed stack packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yang et al. to include the first pad having a concave top surface and the top surface of the inter-metal compound pattern includes a concave 

As for claim 12, Yang et al. disclose the semiconductor package of claim 1 1, wherein the inter-metal compound pattern 395 protrudes from a top surface of the first pad 390.  

As for claim 14, Yang et al. disclose the semiconductor package of claim 11., wherein a portion of the underfilI layer 520 is interposed between at least one inner sidewall (right sidewall of left 390) of the first pad 390 and at least one sidewall (right sidewall of left 395) of the inter-metal compound pattern 395 (fig. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811